
	

114 HR 2936 IH: Infant Formula Protection Act of 2015
U.S. House of Representatives
2015-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2936
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2015
			Ms. Meng introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to treat infant formula as adulterated if its
			 use-by date has passed.
	
	
 1.Short titleThis Act may be cited as the Infant Formula Protection Act of 2015. 2.Expired infant formula (a)AdulterationSection 412(a) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350a(a)) is amended—
 (1)in paragraph (2), by striking or at the end; (2)in paragraph (3), by striking the period at the end and inserting , or; and
 (3)by adding at the end the following:  (4)such infant formula’s use-by date, as specified in the formula’s labeling in accordance with section 107.20 of title 21, Code of Federal Regulations (or any successor regulations) has passed..
 (b)ApplicabilityThe amendment made by subsection (a) applies beginning on the date that is 6 months after the date of enactment of this Act.
			
